Detailed Action

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the PEOPLE'S REPUBLIC OF CHINA on 12/06/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711279756.4 application as required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species I-A in the reply filed on 12/03/2020 is acknowledged.

Claim 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang et. Al. (US 20140135530 A1 hereinafter Zhang).

Regarding claim 1, Zhang teaches an organic light-emitting material (second organic material paragraphs [0132]), wherein a molecule of the organic light-emitting material is shown as a formula (1): 

    PNG
    media_image1.png
    53
    319
    media_image1.png
    Greyscale
(page 21, compound 15 corresponds to the second organic material paragraph [0132])
wherein Ar is a functional group containing phosphine (see figure below), R is the same as or different from Ar (R is the same in the present example), and R is an alkyl group, a halogen, an alkoxy group, a nitro group, an amino group, an aldehyde group, a cyano group, an aromatic ring group, or an aromatic heterocyclic group (aromatic ring group see figure below).  


    PNG
    media_image2.png
    172
    501
    media_image2.png
    Greyscale


Regarding claim 2, Zhang teaches a molecule of the organic light-emitting material, Ar is selected from the following groups: 
    PNG
    media_image3.png
    380
    860
    media_image3.png
    Greyscale
(first molecule on second row see figure above) wherein R1 and R2 are the same or different (both are hydrogen see figure above), and R1 and R2 are a hydrogen group, an alkyl group, a halogen, an alkoxy group, a nitro group, an amino group, an aldehyde group, a cyano group, a phenyl group, a naphthyl group, an anthryl group, a carbazolyl group, a diphenylamino group, or a phenothiazinyl group (hydrogen group see figure above).  

Regarding claim 3, Zhang teaches a molecule of3 the organic light-emitting material, R is selected from the aromatic ring group or the aromatic heterocyclic group as follows: 
    PNG
    media_image4.png
    668
    861
    media_image4.png
    Greyscale
(first molecule on bottom row, see figure above) 
wherein R3 and R4 are the same or different (the same see figure above), and R3 and R4 are a hydrogen group, an alkyl group, a halogen, an alkoxy group, a nitro group, an amino group, an aldehyde group, a 

Regarding claim 4, Zhang teaches the organic light-emitting material is used as an electron transport material and applied to a preparation of an electron transport layer 5 in an OLED element (compound 15 is used for second organic layer 5 paragraph [0132] which is an electron transport layer [0084]).  

Regarding claim 10, Zhang teaches an OLED (organic light-emitting diode) element (Fig. 1 paragraph [0131]) using the organic light-emitting material of claim 1, wherein the OLED element comprises an emitting layer 4 (paragraph [0132]) and an electron transport layer 5 (second organic layer 5 paragraph [0132] is an electron transport layer [0084]), and the electron transport layer comprises the organic light-emitting material (compound 15 is used for second organic layer 5 paragraph [0132] which is an electron transport layer [0084]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 and further in view of Yamaguchi et. Al. (US 20160333037 A1 hereinafter Yamaguchi).

	Regarding claim 5, Zhang teaches the organic light-emitting material of claim 1.
	Zhang does not specify the organic light-emitting material is applied in a field of chemo-biological detection, bio-imaging, or anti-counterfeiting.
	Yamaguchi discloses a light emitting material similar to that of Zhang an organic light-emitting material is applied in a field of bio-imaging (paragraph [0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the light emitting material of Zhang in a field of chemo-biological detection, bio-imaging, or anti-counterfeiting as taught by Yamaguchi  because according to Yamaguchi fluorescent organic compounds are important chemicals used as a luminescent material of organic light-emitting diodes and a fluorescent dye for biological fluorescence imaging (Yamaguchi paragraph [0002]).
Furthermore language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 5 lines 2-3 are understood to be functional (i.e. is applied in a field of chemo-biological detection, bio-imaging, or anti-counterfeiting): The limitation describes purpose, function, operation, or intent of-use the organic light-emitting material. However, the claim does not disclose a sufficient structure which supports the function. Since Zhang shows an identical .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1.

	Regarding claim 6, Zhang teaches a method for preparing the organic light-emitting material of claim 1, comprising a step of: reacting a diphenylphosphine derivative (compound 122 page 21 paragraph [0126]) with a diphenyl sulfone derivative (compound 123 page 21) to form a target product (compound 15 paragraph [0126] see reaction on page 21). (halogen atom (paragraph [0079] iodine paragraph [0041]).
	Zhang does not specify the diphenyl sulfone derivative contains iodine on one end or two ends thereof however Zhang does specify the diphenyl sulfone derivative contains fluorine on one end or two ends thereof (compound 123 page 21) and teaches in another embodiment an atom (Z2 of molecule 23 page 11 paragraph [0079]) similar to the fluorine atom in compound 123 may be  a fluorine atom or another halogen atom (paragraph [0079]) and includes a list of halogen atoms including iodine (paragraph [0041]) so that by choosing iodine as a suitable alternative for the fluorine atom of compound 123 the diphenyl sulfone derivative would contain iodine on one end or two ends thereof.
	One of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful halogen atoms for the fluorine atom of compound 1123, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have use iodine for fluorine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 and further in view of Yang et. Al. (US 20160111660 A1 hereinafter Yang).

	Regarding claim 7, Zhang teaches the method for preparing the organic light-emitting material of claim 6, wherein the step is implemented by the following process, which comprises: providing the diphenylphosphine derivative and the diphenyl sulfone derivative containing iodine on one end or two5 ends thereof (paragraph [0126]).	
Zhang does not specify dissolving the diphenylphosphine derivative and the diphenyl sulfone derivative containing iodine on one end or two5 ends thereof into a toluene solution, and then being heated and refluxed under an action of a palladium catalyst to form the target product.
	Yang discloses a method for preparing the organic light-emitting material similar to that of Zhang comprising dissolving reacting derivative (F in Reaction formula 2 in page 10) and a diphenyl sulfone derivative containing a halogen (H in Reaction formula 1-6 in page 9) on one end or two5 ends thereof into a toluene solution, and then being heated and refluxed under an action of a palladium catalyst to form a target product (paragraph [0073]) so that by using the diphenylphosphine derivative and the diphenyl sulfone derivative of Zhang in place of the reacting derivative and the diphenyl sulfone derivative of Yang the method would comprise dissolving the diphenylphosphine derivative and the diphenyl sulfone derivative containing iodine on one end or two5 ends thereof into a toluene solution, and then being heated and refluxed under an action of a palladium catalyst to form the target product.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Yang for reacting the diphenylphosphine derivative and the diphenyl sulfone derivative of Zhang because according to Yang such a method is suitable for causing a reaction involving a diphenyl sulfone derivative (Yang paragraph [0073]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897